UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4390



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


ROBERT C. HUNDERTMARK, JR., a/k/a Robert
Hundertmark, a/k/a Barry Scheckman, a/k/a
Detective Miller,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-02-125)


Submitted:   October 3, 2003                 Decided:   October 23, 2003


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jon M. Babineau, SAUNDERS, BABINEAU & BREWBAKER, L.L.C., Suffolk,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Robert J. Krask, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Robert    C.    Hundertmark,    Jr.,    appeals    his    conviction    and

sentence on four counts of knowingly and willfully threatening to

kill, injure, and intimidate with an instrument of interstate

commerce, in violation of 18 U.S.C. § 844(e) (2000), and three

counts of transmitting threats in interstate commerce, in violation

of 18 U.S.C. § 875(c) (2000).

      On appeal, Hundertmark asserts the evidence was insufficient

to   sustain    his   convictions.      First,     he   asserts    his   alleged

statements did not constitute true threats. Second, he asserts the

Government failed to prove he made the statements in question.                   To

determine    whether    there    is   sufficient    evidence      to   support   a

conviction, “[t]he verdict of the jury must be sustained if there

is substantial evidence, taking the view most favorable to the

Government, to support it.” Glasser v. United States, 315 U.S. 60,

80 (1942).     We are of opinion there was such evidence in this case.

Hundertmark’s arguments are meritless.            The Government’s evidence

was sufficient to establish he made threatening statements in

violation of 18 U.S.C. § 844(e) (2000) and 18 U.S.C. § 875(c)

(2000).     United States v. Spruill, 118 F.3d 221, 228 (4th Cir.

1997); United States v. Darby, 37 F.3d 1059, 1065 (4th Cir. 1994).

      Accordingly, we affirm Hundertmark’s conviction and sentence.

We   dispense    with   oral    argument     because    the    facts   and   legal




                                        2
contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.




                                                         AFFIRMED




                                3